DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on May 24, 2021.  In virtue of this amendment, claims 1-15 are now pending in the instant application.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1, in line 15, “based on the traffic flow monitoring.” should be changed to --based on an output of the traffic flow monitor.”
Claim 10, in line 15, “based on the traffic flow monitoring.” should be changed to --based on an output of the traffic flow monitor.”
Appropriate correction is required.
Claims 2-9 and 11-15 are also objected as being dependent upon objected claims 1 and 10, respectively.
Note: the limitation of “based on the traffic flow monitoring” would render the claim indefinite since it is not clear such that “the traffic flow monitoring” would not complete the claim term in the disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 

Allowable Subject Matter
Claims 1-15 would be allowable if corrected to overcome the objection set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 8, 2021